internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-116252-00 date date legend grantors trust trustees a b c d trust trust date state local court dear this is in response to your letter dated date and prior correspondence in which you requested a ruling concerning the generation-skipping_transfer_tax consequences of the allocation of capital_gains to income by the trustees of a_trust pursuant to authority granted to the trustees under the trust instrument as construed by a local court facts the facts submitted and representations made are as follows grantors executed an irrevocable_trust trust prior to date it is represented that there have been no additions to trust after date article ii of trust provides that trustees are to divide trust assets into five separate trusts one trust is to be held for the lineal_descendants of a one trust is to be held for the plr-116252-00 lineal_descendants of b one trust is to be held for the lineal_descendants of c two trusts trust and trust are to be held for the lineal_descendants of d article ii further provides that trust assets may be held as one fund for investment purposes however distributions of income and principal can be made only to the beneficiaries of each separate trust from the trust created for their benefit article iii a of trust provides that trustees are to distribute the net_income of each separate trust except trust to the beneficiaries per stirpes in quarterly or other convenient installments but not less frequently than annually with respect to trust trustees are permitted to accumulate income or distribute income at the direction of d and the person who is the successor trustee of d until such time as all trustees are of the same generation as the beneficiaries of trust at such time trustees must distribute net_income of trust to the beneficiaries at least annually article iii b of trust provides that at such time as there is no trustee serving who belongs to a generation which is older than the generation assignment of every beneficiary of the separate trusts created under article ii trustees are authorized to distribute to any one or more of the respective lineal_descendants for whom each separate trust is held and who do not have a then living ancestor who is a beneficiary of such trust such part or all of the principal of their respective trust as a majority of trustees determine without restriction as to purposes all such distributions of principal valued at the times made are to be considered as an advancement of any amounts thereafter becoming distributable to such distributee or his or her lineal_descendants upon the termination of the separate trusts article iii c of trust provides that in the event that all of the beneficiaries of a separate trust die prior to the termination of such trust the remaining assets are to be added in equal shares to the other separate trusts then in existence under trust excluding trust for the lineal_descendants of d provided that an equal share be distributed per stirpes to the then living persons if any who would be beneficiaries of any trust which has terminated if such other trust were still in existence provided further that the distributive_share of any beneficiary for whom a vested trust as described in article e is then in existence be added to that vested trust and administered in accordance with article e article iii d of trust provides that trusts created by trust must vest in all events immediately prior to the expiration of twenty-one years after the death of the last to die of the grantors the original trustees the persons named in article ii and the lineal_descendants of any of them in being on the date of creation of trust upon such vesting trustees are to distribute the remaining assets of each trust to the then living persons for whom such respective trust is held per stirpes taking into consideration advancements previously made article iii e of trust provides that upon a termination pursuant to article d the distributive_share of any person who is then under a legal disability is to be retained as a separate vested trust for this person trustees are authorized to pay to this person such part or all of the net_income as well as such part or all of the principal of this vested trust as may become necessary for the health maintenance support and education of this person as is determined by a majority of trustees upon the death or cessation of the disability of this person the remaining assets of this vested trust are to be distributed to this person if living or if not then living to the estate of this person unless a majority of trustees determine to make an earlier distribution to the personal representative of this person in the best interests of such plr-116252-00 person paragraph of article v of trust provides trustees with full management authority in addition to the management authority conferred upon trustees by law to be exercised as shall be deemed advisable by a majority vote of the trustees without prior approval of any court or beneficiary to apportion receipts and disbursements to income or principal or partly to each and to make payments to beneficiaries authorized hereunder in cash or in_kind or partly in each at valuations determined by the trustee all as shall be deemed to be equitable appropriate to trust purposes and in accordance with generally acceptable accounting practices and any such action by the trustees shall be binding upon all beneficiaries hereunder pursuant to state statute trustees filed a complaint for declaratory_judgment in local court seeking an order construing paragraph of article v as meaning that trustees have authority to allocate part or all of realized capital_gains of trust to income and to distribute the same as income to the income beneficiaries on date a judgment was entered by local court in which it construed paragraph of article v as meaning that trustees have that authority requested ruling trustees have requested a ruling that if trustees allocate part or all of realized capital_gains to income and distribute the same as income to the income beneficiaries during the calendar_year in which the capital_gains are realized or during the following calendar_year neither trust nor any distributions from trust will be subject_to the generation-skipping_transfer_tax under chapter of subtitle b law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the regulations the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after that date or out of income attributable to corpus so added a modification of a_trust that is otherwise exempt from the generation-skipping_transfer_tax by reason of b a of the act will generally result in a loss of exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case trust was irrevocable prior to date and it is plr-116252-00 represented that no additions actual or constructive have been made to trust after that date the judgment entered by local court on date merely construes the meaning of paragraph of article v in the original trust instrument the court’s construction of paragraph of article v does not change the quality value or timing of any powers beneficial interests rights or expectancies of the beneficiaries as provided under the terms of trust therefore based on the facts submitted and representations made we conclude that if trustees allocate part or all of realized capital_gains to income and distribute the same as income to the income beneficiaries during the calendar_year in which the capital_gains are realized or during the following calendar_year neither trust nor any distributions from trust will be subject_to the generation-skipping_transfer_tax the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours katherine a mellody senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
